PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/387,861
Filing Date: 25 Sep 2014
Appellant(s): Leica Microsystems CMS GmbH



__________________
James C. Signor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/17/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argues the combination Katz, Mason, Lett and Sood in the pending rejection under 35 U.S.C. 103 is flawed, Appellant specifically asserting that these references are not compatible and would not have been combined in the manner proposed by the Office. Appellant argues that even if the references could be properly combined, such a combination would not disclose or suggest to take a first and second higher resolution images, in addition to a lower resolution image, in combination with the other features recited in the independent claims 1 or 45 (Appeal Brief page 7 of 25). Appellant argues that using Mason, Sood and Lett in order to modify Katz would teach only to take a single high-resolution image to save storage space, as taught by Mason and Lett. However, this argument is not persuasive for the reasons discussed in detail below, see specifically responding to each argued reason individually.
	In particular, Appellant argues there was no apparent reason at the time of the invention to modify Katz with Mason and Sood such to arrive at the claimed features, specifically arguing four reasons: namely asserting there would be no reason(s) because (1) the motivations to modify Katz with Mason, Lett and Sood contradict each other and what the modification would achieve when attempting to arrive at the claimed invention, (2) even if modified to combine, the combination would not disclose or suggest the claimed features of independent claims 1 and 45, (3) incorporating the teachings of Mason and Katz would render either inoperable for their intended purpose, and (4) one of ordinary skill would not modify Katz with Mason because the teachings of each are incompatible (remarks page 8).
	Regarding reason (1), see remarks page 9-10, Appellant argues the motivations to combine to reduce image storage cannot motivate the modification which increases stored images (page 9). Appellant argues there is no rational underpinning to modify Katz with Mason, further arguing that the action is using Mason to search for a region of interest from the entire imaged field, just at a lower resolution. Appellant asserts nothing changes from Katz except that now there is an additional low-resolution image. Appellant also argues, moreover, locating a region of particular markers would likely be achieved more easily with a high-resolution image than a low-resolution image to more clearly identify the markers with greater confidence. 
However, this argument oversimplifies the rationale provided in the pending grounds of rejection as set forth in the Final Action. In particular, Mason is not relied upon independently, rather it is the combination of the cited art which establishes a prima facie case of obviousness. Specifically, see the Final Action at pages 6-7, one would be motivated to obtain an initial low-resolution image of the entire DAPI stained specimen (as in Mason) in order to/ for the purpose of indicating a region of interest containing particular markers (cells) of interest, co-expressed in the targeted cells, as in Mason because this technique eliminates the need or requirement of searching the entire imaged field. Specifically, see Lett, this technique is desirable because it saves on the large amount of storage required for imaging the entire specimens (Lett, teaching it is not desirable to store large fields at high resolution as this takes up much storage space, Lett teaching instead to take a low-resolution image to determine a ROI). Mason is cited as a supportive example in the art that demonstrates this known imaging technique, in particular Mason et al. is an example in the art that shows that by using low magnification of the DAPI stained image, regions of a slide comprising DAPI stained cells of interest are observable, whereas with high magnification, co-expression of particular markers within the cells of the region are observable (see at Figure 6b). Lett provides the particular motivation to combine, Lett teach problems with recording a high resolution image for an entire imaged area is storage (size of the image to be stored is very large, and to store multiple images would require large storage) and lack of efficiency with standard cameras (unable to take a high resolution image of an entire slide at once because lacks sufficient field of view and imaging arrays are not large enough within the camera, para [0133]). Lett teach with regard to imaging a whole slide, first generating a low-resolution image of an entire slide, identifying important regions (ROI, for example structures with high signal for fluorophore) and collecting a high-resolution image of only the important region (paras [0134]-[0139]). Lett teach at para [0003], focusing on areas where fluorophore/antibody combinations may bind in order to observe cancerous cells (for example).
The combination of the art is teaching generating this first low-resolution image to zone in focus on the important areas of the slide; the combination of the cited art is not, for example, requiring or directing one to further store an additional image, and as such the Examiner disagrees that the motivation contradicts the modification. The combination of the cited art provides a motivation to modify Katz to arrive at a method comprising the same method steps as claimed. It is not the case that the combination of the cited art is directing one to generate and store more images with a motivation to reduce image storage as argued by Appellant. Rather, based on the prior art, it is desirable in imaging techniques such as those consistent with Katz, to first observe the DAPI stained image at a lower resolution, in order to allow one to focus in and select a region of interest for subsequent image collection, thereby decreasing size of the necessarily stored files, the art suggests this technique (of observing at low resolution the DAPI stained slide to select a ROI) as a desirable technique performed by those of ordinary skill in the art (relevant to diagnostic imaging).
Appellant also argues, regarding the motivation that it is not desirable to store large high-resolution images (Lett), that Mason teaches to avoid the need to store images entirely by not storing images for comparison, thereby arguing that because Mason is teaching to avoid storing even the high-resolution localized images of each filed, the art is teaching to avoid taking and storing multiple high-resolution images as claimed. However, this argument appears to complicate the rejection analyses set forth in the pending rejection. Specifically, Mason is not relied upon in the rejection as teaching the base imaging technique, rather Katz is the primarily cited reference of record. Mason is cited merely as an example in the art demonstrating that the observation of DAPI stained and fluorescent stained cells of a sample at both high and low magnification. Mason at Figure 6, shows that by using low magnification, regions of a slide comprising DAPI stained cells of interest are observable (this technique is sufficient for locating cells of interest). As discussed, the particular motivation regarding the reason why one having ordinary skill in the art would want to perform this technique (for selecting an initial region of interest), as shown by Mason, is provided by Lett (discussed previously above in detail). 
As such, Appellant asserts that not only are the two motivations to combine in conflict with one another, but the Office’s use of Mason’s teachings to attempt to arrive at the claimed invention is contrary to the motivation to combine. However, for the reasons as indicated in detail above, the it is maintained that this argument is not persuasive. Appellant states the Office Action is using Mason to add an additional image to the process of Katz by taking a low-resolution image, whereas the process of Katz only images each prepared slide and marker once at high resolution. Appellant asserts that the combination of the cited art would require additional imaging of the slide, i.e., increase the number of images generated, that generating additional images contradicts the proposed motivation reducing stored image needs (Appeal Brief page 10). However, in response to this argument it is noted that this is not the case, rather the combination of the art in the pending rejection does not amount to a requirement or step of storing and retaining the low resolution image, the low resolution image is merely generated or observed in order to locate the region of interest the cells of interest in order to eliminate the need to obtain the entire slide as a high resolution image. 
Regarding reason (2), see at Appeal Brief pages 11-12, Appellant argues even if modified to combine, the combination would not disclose or suggest the claimed features of independent claims 1 and 45 because the modification would suggest only one high resolution image, in contrast to the pending claims which require two. Appellant argues the modification of Katz using Sood would have not disclosed or suggested to generate an image of another binder for a different protein with a reasonable expectation of success because Katz applies a binder and stains for a protein, removes the binder via a protease solution that destroys the protein binding sites in order to make the nucleic acid binding sites accessible, then applies a binder that stains for nucleic acid (citing Katz page 54-56). Appellant argues that the protease solution that digests and destroys protein binding sites makes it so it is not possible  to then apply binder for a different protein to the now-digested binding sites. As such, Appellant argues that Katz does not suggest generating an image for another binder for a different protein after imaging the nucleic acid (Appeal Brief page 11).
In response, it is maintained that this argument is also unpersuasive, referring specifically to the Final Office Action at page 8. In reference to the analysis at page 8, the action sets forth the reasoning that it would have been obvious to have modified the cited art in order to use the modification technique as in Sood (to change that of Katz for that of Sood), the motivation to do so is the desirable ability to perform sequential detection. See as stated at page 8 of the Final Action, “Further, it would have been prima facie obvious to the ordinarily skilled artisan to have modified the first binder (i.e., to have removed the first binder for a target protein), for example as in Sood, in order to prepare the sample for subsequent, sequential detection”, see as set forth in the rejection, one having ordinary skill would be motivated to do this because those of ordinary skill at the time recognized that it was desirable, and sometimes necessary, to be able to visualize multiple different targets in a single sample, this allowing the practitioner to further determine characteristics of the sample, such as presence, absence, concentration and/or spatial distribution of multiple biological targets in a single biological sample (see as cited in Sood, col. 1, lines 5-30) . Further, one would be motivated to improve the method such to allow sequential detection as in Sood because such modification obviates a need for additional samples, further making the method applicable to scenarios where only a limited amount of sample is available for analysis (Sood, col. 1 as cited above, and also col. 6, lines 29-32). Sood teach this technique allows the successful repeated detection (such as staining) for a large number of different targets (detectable by either IHC and/or ISH techniques) in a single sample; and considering Katz teach detection by both IHC and ISH, one would expect the sequential detection technique comprising modification of binder/signal of Sood to be successfully applicable for the improvement of Katz. 
At Appeal Brief page 11, Appellant argues that the citation of Sood still requires Katz to perform the protease step which prevents applying binders for a different protein. However, for the reasons as discussed in detail previously above, this argument is not persuasive, namely the combination of the cited art sets forth the case that it would be obvious to use the technique as in Sood in place of that of Katz. It is not disputed that there are many art recognized techniques for removing/eliminating binding (for example, such as that of Katz, using protease, and that as taught by Sood, which allows for subsequent binding and detection of additional markers), including other techniques beyond each of those in Katz and Sood, which are also known to those having ordinary skill in the art. However, based on the prior art of record, the cited prior art establishes that it is desirable to allow for sequential analysis via subsequent staining in the diagnostic imaging art, and as such it is maintained that it would have been obvious to therefore modify the technique to accommodate subsequent binding steps. 
Appellant also remarks at page 11 that Mason further supports Appellant’s position by teaching to take only a single high-resolution image for simultaneous protein detection (citing Mason, p. 460-461). However, this is not persuasive, Mason is as cited as discussed previously above, Mason is not relied upon in the way argued by Appellant, rather Mason is cited as an example demonstrating the comparison of information obtained in a low versus high magnification image; Mason supports that a region of interest is ascertainable from a low resolution image, and as discussed Lett provides motivation for why the ordinarily skilled artisan would be motivated to first visualize the slide at low resolution to determine a smaller region of interest for subsequent high resolution imaging and detection. 
At Appeal Brief page 12 Appellant argues Sood and Mason are in conflict, Appellant further focusing arguments on the simultaneous detection as set forth in Mason. Appellant argues that the only way that Katz can be modified with both Sood and Mason would be to sequentially bind and modify the fluorescent signal of the binder of each slide for each separate protein as in Sood, and then image once as in Mason. 
In response, this argument is not persuasive for the same reasons as discussed in detail above. Specifically, Mason is not relied upon in the way that Appellant’s arguments suggest. Rather, Mason is cited as an example demonstrating the comparison of information obtained in a low versus high magnification image; Mason supports that a region of interest is ascertainable from a low-resolution image, and Lett provides motivation for why the ordinarily skilled artisan would be motivated to first visualize the slide at low resolution to determine a smaller region of interest for subsequent high-resolution imaging and detection. 
Regarding reason (3), see at Appeal Brief pages 12-13, Appellant argues that incorporating the teachings of Mason and Katz would render either inoperable for their intended purpose of Sequential Detection of Proteins Then Nucleic Acids. Appellant’s remarks at page 13 focus on the teaching of Mason, specifically arguing the Mason is imaging a single slide containing the simultaneous expression of markers to avoid sequential testing and photographic recording. Appellant asserts that any modification that used the teachings of Mason would  either (1) stain the sold tissue sample of the first step with both CD45 and cytokeratin at the same time, without Katz’s protease digestion step, or (2) stain the sole tissue sample of the first step with CD45, apply Katz’s protease digestion preparation prior to staining for cytokeratin detection, them image the whole slide and render weak CD45/cytokeratin detection, if any detection at all. 
In response, it is maintained that this argument is not persuasive in view of the combination of the cited art of record, in particular re-emphasizing responses to Appellant’s remarks as previously above that Mason is not relied upon for its technique(s) as argued by Appellant. This argument does not take into consideration the cited teachings of each of Lett and Sood, also discussed in detail previously above. Appellant’s argument obscures the reasoning as set forth based on the combination of the cited art in the pending grounds of rejection. Mason supports that an initially observed low resolution imaging of the specimen, which is taught by Lett as a desirable imaging technique, is possible and would be capable of identifying stained cells of interest. 
 Regarding reason (4), see at Appeal Brief pages 13-14, Appellant argues there is no reason to modify Katz with Mason, Appellant asserting Mason is incompatible when both references are considered in their entirety.  Appellant is specifically arguing Mason and Katz are incompatible because Mason and Katz require different staining processes and different uses of their images. Appellant argues that a person of ordinary skill starting with Katz would have no reason to modify the imaging process of Katz using teachings of Mason since Katz require multiple images of a same slide that underwent manipulation between images. 
However, it is maintained for the same reasons of record as discussed above that these arguments specific to Mason, are not persuasive. Mason supports that an initially observed low resolution imaging of the specimen, which is also taught by Lett as a desirable imaging technique, is possible and would be capable of identifying stained cells of interest. Mason is cited as a supportive example in the art that demonstrates this known imaging technique, in particular Mason et al. is an example in the art that shows that by using low magnification of the DAPI stained image, regions of a slide comprising DAPI stained cells of interest are observable, whereas with high magnification, co-expression of particular markers within the cells of the region are observable (see at Figure 6b). This argument fails to recognize that Lett provides the motivation to visualize first a low-resolution observation of the specimen to locate a region of interest as done in Mason, and the further motivation to modify Katz to rely on the sequential technique as in Sood. 
Appellant further remarks at page 12 that Mason disparages the process of Katz and teaches simultaneous detection as a better alternative. However, this argument is not persuasive, nowhere in Mason does Mason specifically discourage or disparage the combination of Katz with Sood. It is not the case that Mason’s disclosure (which is a different technique than Sood, demonstrating another way to visualize multiple targeted analytes) teaches away from the sequential analysis as in the combination of the Katz and the cited prior art including Sood. Rather, although the technique of sequential imaging may have its limitations as recognized by Mason in that separate images must be stored and compared, this is not considered to rise to a level of a teaching away. Conversely, as taught by Sood, it is also recognized that sequential detection affords many advantages, including allowing the determination of characteristics of the sample such as presence, absence, concentration and/or spatial distribution of multiple targets, Sood teaching sequential imaging is unlike other techniques that are limited by the number of targets able to be detected at one time. In conclusion, as sequential analysis may be limited in terms of the number of separate images that must be stored and compared, it is also the case techniques like Mason’s are alternatively limited in other ways, for example by how many targeted analytes can be visualized and detected at a single time.
Regarding remarks at page 15 of the Appeal Brief, that the staining process of Mason is incompatible to that of Katz, and that Mason does not provide any teaching that a person of ordinary skill would find applicable to Katz, Appellant asserting the differences in the techniques of Katz and Mason, these remarks are not persuasive for the reasons as discussed in detail previously above. In particular, these arguments focus on applying Mason in a way contradictory as set forth in the rejection analyses. Mason is applied and is as discussed in detail previously above, namely Mason et al. is an example in the art that shows that by using low magnification of the DAPI stained image, regions of a slide comprising DAPI stained cells of interest are observable, whereas with high magnification, co-expression of particular markers within the cells of the region are observable (see at Figure 6b). Lett provides the particular motivation to combine, Lett teach problems with recording a high resolution image for an entire imaged area is storage (size of the image to be stored is very large, and to store multiple images would require large storage) and lack of efficiency with standard cameras (unable to take a high resolution image of an entire slide at once because lacks sufficient field of view and imaging arrays are not large enough within the camera, para [0133]). Lett teach with regard to imaging a whole slide, first generating a low-resolution image of an entire slide, identifying important regions (ROI, for example structures with high signal for fluorophore) and collecting a high-resolution image of only the important region (paras [0134]-[0139]). Lett teach at para [0003], focusing on areas where fluorophore/antibody combinations may bind in order to observe cancerous cells (for example).
It is maintained that Appellant’s claimed invention, namely the method for providing a composite image as claimed, is obvious over the combination of the cited art for the reasons as set forth in the rejection and as discussed in detail above. 
At Appeal Brief page 15 Appellant clarifies that Appellant’s arguments as set forth previously and within the Appeal Brief are directed to why there would have been no reason to combine the references in the manner proposed by the rejection without having hindsight knowledge of the claimed invention. However, in response to Appellant's argument suggesting that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it is maintained that the rejections set forth consider only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure. 

Appellant further argues the rejection of independent claim 19 (see Appeal Brief at pages 16-17), specifically arguing that Katz does not disclose the use of a first binder and at least one additional binder in an initial image, Appellant argues that Katz does not teach the binders are both detected in the same image as claimed (referring to cytokeratin and CD45). 	However, in response to this argument it is similarly noted that Appellant’s pending claim language also does not require that these both be in the same image either. See specifically claim 19 is recited as “The method of claim 1, wherein in step (1)(a), the sample is also contacted with at least one additional binder that provides additional morphological information; and in step (1)(c), signals from the at least one additional binder is also detected by fluorescence.” Although the claim recites “wherein in step (1)(a)”, this is not necessarily referring to the first performance of step (1)(a), rather see at claim 1, at the end of the claim reciting “wherein steps (1)(a) through (1)(d) are repeated with another binder for a different protein”. The recited claim language does not require that step (1)(a) detect the additional binder at the first time (1)(a) is performed, rather the additional binder could be step (1)(a) that is performed again for the additional binder. The claim language does not require or recite detection of both in the same image as argued (meaning a same first image).

Appellant argues the rejection of claim 35, further in view of Zhen (Appeal Brief pages 17-18). Specifically, Appellant argues Zhen does not address the specific modification to claim 35, claim 35 recites “oxidation, stripping, photobleaching, or a mixture thereof”.  Appellant argues Zhen discloses no modification beyond denaturation, arguing the present application does not allow “denaturation” to be interpreted as “stripping away” (Appeal Brief page 18) as set forth in the rejection. Appellant argues the application does not allow for this interpretation because the application uses different terms for the modification agents, e.g., “chemical agent” (citing page 36, lines 14-19) of the specification, and for the denaturation agents “chemical denaturant reagent” (citing page 36, lines 29-31 to page 37).
However, this argument is not persuasive, there is no definition in the originally filed specification that would limit “stripping” in such a way to specifically exclude denaturation. Zhen is teaching removal of hybridized probes from a specimen for subsequent, different probes; therefore, Zhen is considered to be performing a form of stripping (i.e., removal is stripping the probes) consistent with the claim language recited at claim 35. Appellant’s referral to the terms “chemical agent” and “chemical denaturant agent” fail to support the position in Appellant’s argument that denaturation is not considered stripping, as there is no definition that would exclude this interpretation.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        
Conferees:
/BAO-THUY L NGUYEN/Supervisory Patent Examiner
AU 1641

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.